Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 12 May 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered.
Status of Claims/Amendments
Claims 1, 3, 7, 9, 11, 12, 16 are pending. Claims 1, 7, 11, 12, 16 are amended. Claims 2, 4-6, 8, 10, 13-15 are cancelled.

Claim Objections
Claim 11 is objected to because of the following informalities:  the line reciting “a first line connecting an alternating current…” is missing a semicolon at the end of the line.  
Appropriate correction is required. 
Specification
Specification objection discussed in the final rejection of 16 Feb 2022 is withdrawn in light of amendments to the Specification filed on 15 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejection under U.S.C. 112(b) is withdrawn in light of claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0342375 A1 hereinafter “Nguyen”) in view of Lee et al. (KR20170039978A IDS art filed 01 Nov 2021 hereinafter “Lee” and referring to English Machine Translation).
Regarding independent claim 1 and 7, Nguyen teaches a substrate processing apparatus (plasma processing chamber 100, Fig. 1, para. [0016]-[0017]) comprising: 
a housing (comprising chamber body 102, Fig. 1, para. [0017]);
 a shower head unit (comprising showerhead 140, Fig. 1, para. [0019]) installed on an upper side (comprising lid 104, Fig. 1) inside the housing (102, Fig. 1) to introduce a process gas for processing a substrate into the housing (para. [0019]); and 
a support unit (comprising substrate support 110, Fig. 1, para. [0030]) installed on a lower side (comprising bottom wall 108, Fig. 1, para. [0017]) inside the housing (comprising 102, Fig. 1), the support unit having a chuck (comprising substrate supporting member 112, Fig. 1) on which the substrate is mounted (para. [0020]); 
wherein the chuck (112, Fig. 1) includes: 
a dielectric (i.e. ceramic) plate constituting a body (112, Fig. 1, para. [0020]); 
a first heater (comprising resistive heating element 120, Fig. 1) configured to heat a first zone (i.e. central or inner region) of the dielectric plate (comprising 112, Fig. 1); 
a first line (comprising left one of leads 123, Fig. 1 para [0021]) connecting an alternating current (AC) power source (comprising AC power source 126 and/or 136, Fig. 1, para [0021]-[0021]) to the first heater (comprising 120, Fig. 1);
 a first filter (comprising tuning circuit 122, Fig. 1) installed in the first line, the first filter comprising a first capacitor (para. [0021]) connected to the first heater (comprising 120, Fig. 1); 
a second line (comprising a right one of 123, Fig. 1, para. [0021]) directly connecting the AC power source (comprising 126, Fig. 1, para. [0021]) to the first heater (comprising 120, Fig. 1)(note: the right lead 123 is considered to be electrically directly connected to the AC power source 126 since there are no parallel connections, branching lines, or breaks in the circuit connecting the right lead 123 to AC power source 126 as understood from Fig. 1); 
a second heater (comprising resistive heating element 130, Fig. 1) configured to heat a second zone (i.e. outer or peripheral region) of the dielectric plate (112, Fig. 1) (para. [0020]-[0021]); 
a third line (comprising a right line of 133, Fig. 1) connecting the AC power source (comprising 136, Fig. 1) to the second heater (comprising 136); 
a second filter (comprising tuning circuit 132, Fig. 1) installed in the third line (comprising a right line of 133, Fig. 1), the second filter comprising a second capacitor (para. [0021]) connected to the second heater (comprising 130, Fig. 1),
 fourth line (comprising a left line of 133, Fig. 1) directly connecting the AC power source (comprising 136, Fig. 1) to the second heater (comprising 130, Fig. 1)( note: the left lead 133 is considered to be electrically directly connected to the AC power source 136 since there are no parallel connections or breaks in the circuit connecting the right lead 133 to AC power source 136 as understood from Fig. 1); and 
a controller (comprising 190, Fig. 1 and 4, para [0026]) that controls the etch rate for each zone (i.e. center to edge relative uniformity, para. [0035]) by adjusting a capacitance of the first capacitor (comprising 122, Fig. 1) and a capacitance of the second capacitor (comprising 132, Fig. 1) (para. [0021], [0023],[0026], [0032],[0034], [0035], [0036]).
Further, regarding claim 7, Nguyen teaches a substrate to be etched using plasma is mounted on the chuck (112 of substrate support 110, Fig. 1)(para. [0030]).
Regarding claim 1 and 7, Nguyen does not explicitly teach: the chuck is an electrostatic chuck, the first filter eliminates a noise signal flowing from the first heater to the AC power source, the second filter eliminates a noise signal flowing from the second heater to the AC power source, wherein when the first zone of the substrate has an etch rate higher than that of the second zone of the substrate, the controller decreases the capacitance of the first capacitor or increases the capacitance of the second capacitor to control the etch rate for each zone, and when the second zone of the substrate has an etch rate higher than that of the first zone of the substrate, the controller increases the capacitance of the first capacitor or decreases the capacitance of the second capacitor to control the etch rate for each zone.
Further, regarding claim 7, Nguyen does not explicitly teach: a base installed under the electrostatic chuck to support the electrostatic chuck; and a ring assembly installed on a side surface of the electrostatic chuck and allowing plasma to concentrate on the substrate.
However, regarding claim 1 and 7, Lee teaches a chuck comprising an electrostatic chuck (210, Fig. 1-3) on which the substrate (W, Fig. 1 and 2) is mounted; wherein the electrostatic chuck (210, Fig. 2 and 3) enables electrostatic clamping of the substrate (paragraph [0041]-[0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chuck of the support unit to comprise an electrostatic chuck in view of teachings of Lee in the apparatus of Nguyen to enable electrostatic clamping/holding for a substrate onto the support unit for secure support/holding of the substrate.
Further, Lee teaches the first filter (comprising a central one of filters 225c, Fig. 3) is installed between the AC power source (225a, Fig. 2; not shown in Fig. 3 but is understood as connected the bottom of filters 225c) and the first heater (comprising a central one of 225, Fig. 3) to eliminate a noise signal flowing from the first heater (comprising a central one of 225, Fig. 3) to the AC power source (comprising 225a, Fig. 2)( i.e. band cut filter preventing coupling of AC power applied to the heating units 225  and high frequency power provided by power supply 235a, paragraph [0062]-[0063]), and the second filter (comprising a peripheral one of 225c, Fig. 3) is installed between the AC power source (comprising 225a, Fig. 2) and the second heater (comprising a peripheral one of 225, Fig. 3) to eliminate a noise signal flowing from the second heater (225, Fig. 3) to the AC power source (225a, Fig. 2) (i.e. band cut filter prevent coupling of AC power applied to the heating units 225  and high frequency power provided by power supply 235a, paragraph [0062]-[0063]). Lee further teaches that the first and second filters (225c, Fig. 3) can comprise a variable capacitor (Fig. 4, paragraph [0063]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first (Nguyen: tuning circuit 132, Fig. 1) to eliminates a noise signal flowing from the first heater to the AC power source and to configure the second filter (Nguyen: tuning circuit 132, Fig. 1) eliminates a noise signal flowing from the second heater to the AC power source (Nguyen: Fig. 1) (i.e. provide or configure a circuit along with tuning circuit 122 and 132 on leads 123 and 133 to eliminate noise, for example by replacing tuning circuit 122 and 132 and RF filters 124 and 134 of Nguyen with the circuit shown in Fig. 4 of Lee) in view of teachings of Lee in the apparatus of Nguyen to enable reducing or eliminating electrical interference of the plasma/substrate processing from reaching the heater/AC power sources.
Further, regarding claim 7, Lee teaches a base (comprising body 230, Fig. 1-3) installed under the electrostatic chuck (comprising 220, Fig. 2-3) to support the electrostatic chuck; and a ring assembly (comprising 240, Fig. 1 and 2) installed on a side surface of the electrostatic chuck (comprising 220, Fig. 1-3) and allowing plasma to concentrate on the substrate (paragraph [0056]). Lee further teaches that the base (comprising 230, Fig. 1-3) not only supports the electrostatic chuck but also includes circulation passage 232 which enables cooling the substrate and the dielectric plate (220, Fig. 1-3) of the electrostatic chuck (para. [0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a base (Lee: 230, Fig .1-3) installed under the electrostatic chuck to support the electrostatic chuck and to additionally provide a ring assembly (Lee: 240, Fig. 1 and 2) installed on a side surface of the electrostatic chuck and allowing plasma to concentrate on the substrate in view of teachings of Lee in the apparatus of Nguyen as a known suitable alternative configuration of a substrate support which would enable improved temperature control (i.e. control of cooling via cooling channels in the base) (Lee: para. [0053]) and plasma control (i.e. focusing plasma toward the substrate using the ring assembly) (Lee: para. [0056]).
Regarding claim 1 and 7 limitations “wherein when the first zone of the substrate has an etch rate higher than that of the second zone of the substrate, the controller decreases the capacitance of the first capacitor or increases the capacitance of the second capacitor to control the etch rate for each zone, and when the second zone of the substrate has an etch rate higher than that of the first zone of the substrate, the controller increases the capacitance of the first capacitor or decreases the capacitance of the second capacitor to control the etch rate for each zone” :
Nguyen further teaches that the controller controls the capacitance of the first and second capacitors (comprising tuning circuits 122 and 132, Fig. 1) to enable independently adjusting an impedance which adjust/controls the plasma density proximate to the heater to be controlled and thus control the center-to edge relative uniformity of the plasma density proximate to the substrate support (para. [0021], [0035], [0036]). 
Additionally, Lee teaches the controller adjusting the variable element of the filter (i.e. capacitance of a capacitor) to control the plasma process such as etch uniformity (paragraph [0010]-[0011],[0063]-[0064]).
In other words, the capacitance of the capacitor in a circuit including a heater and AC power supply is a known adjustable parameter (i.e. result-effective variable) in a substrate/plasma processing apparatus which affects the etch rate and substrate processing uniformity.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to control/optimize the capacitance of the first and second capacitor (Nguyen: 122 and 132, Fig. 1) in view of teachings of Nguyen in the apparatus of Nguyen in view of Lee to optimize the capacitances of the first and second capacitors to enable optimizing the center to edge relative uniformity of the plasma density for optimized plasma processing of the substrate (Nguyen: para. [0021], [0035], [0036]).
Regarding claim 3 and 9, Nguyen in view of Lee teaches all of the limitations of claim 1 and 7, respectively, as applied above Nguyen further teaches the first capacitor and the second capacitor is a variable capacitor. Additionally, Lee teaches a variable capacitor (255c, Fig. 3 and Fig. 4, para. [0010]-[0011],[0063]-[0064]]).
Regarding claim 16, Nguyen in view of Lee teaches all of the limitations of claim 1 wherein when modifying Nguyen in view of Lee the resulting apparatus would include the first filter (Lee: comprising a central one of filters 225c, Fig. 3; Fig. 4 shows the details of filter 225c) comprises the first capacitor and a first inductor, wherein the first capacitor has a first end connected to ground and a second end connected to the AC power source, and wherein the first inductor has a first end connected to the second end of the first capacitor, and a second end connected to the first heater. See annotated Fig. 4 of Lee below. Examiner notes that the circuit structure taught in Fig. 4 of Lee is substantially similar to that of Fig. 5 of the instant application. More specifically, in Fig. 4, it is understood that the node adjacent to the arrow indicating direction of AC flow is corresponding to the location of the AC power source (225a, Fig. 1 and 2) for the heater. Additionally, the node adjacent to the arrow indicating direction of RF flow is indicating the location of the heater (heating unit 225, Fig. 2 and 3) embedded in the dielectric (220, Fig. 2 and 3) of the electrostatic chuck.

    PNG
    media_image1.png
    464
    780
    media_image1.png
    Greyscale

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0342375 A1 hereinafter “Nguyen”) in view of Lee et al. (KR20170039978A IDS art filed 01 Nov 2021 hereinafter “Lee” and referring to English Machine Translation) and Ito et al. (US 2015/0235809 A1 hereinafter “Ito”).
Regarding independent claim 11, Nguyen teaches a substrate processing apparatus (plasma processing chamber 100, Fig. 1, para. [0016]-[0017]) comprising:
 a housing (comprising chamber body 102, Fig. 1, para. [0017]);
 a shower head unit (comprising showerhead 140, Fig. 1, para. [0019]) installed on an upper side (comprising lid 104, Fig. 1) inside the housing (102, Fig. 1) to introduce a process gas for processing a substrate into the housing (para. [0019]); and 
a support unit (comprising substrate support 110, Fig. 1, para. [0030]) installed on a lower side (comprising bottom wall 108, Fig. 1, para. [0017]) inside the housing (comprising 102, Fig. 1), the support unit having a chuck (comprising substrate supporting member 112, Fig. 1) on which the substrate is mounted (para. [0020]);
 wherein the chuck (112, Fig. 1) includes: a dielectric plate (i.e. ceramic plate, 112, Fig. 1, para. [0020]) including a first heater (comprising resistive heating element 120, Fig. 1) configured to heat a first zone (i.e. central or inner region) of the dielectric plate (comprising 112, Fig. 1) and a second heater (comprising resistive heating element 130, Fig. 1) configured to heat a second zone (i.e. outer or peripheral region) of the dielectric plate (112, Fig. 1) (para. [0020]-[0021]); and 
a first line (comprising left one of leads 123, Fig. 1 para [0021]) connecting an alternating current (AC) power source (comprising AC power source 126 and/or 136, Fig. 1, para [0021]-[0021]) to the first heater (comprising 120, Fig. 1);
 a first filter (comprising tuning circuit 122, Fig. 1) installed in the first line, the first filter comprising a first variable capacitor (para. [0021]);
a second line (comprising a right one of 123, Fig. 1, para. [0021]) directly connecting the AC power source (comprising 126, Fig. 1, para. [0021]) to the first heater (comprising 120, Fig. 1)(note: the right lead 123 is considered to be electrically directly connected to the AC power source 126 since there are no parallel connections branching lines,  or breaks in the circuit connecting the right lead 123 to AC power source 126 as understood from Fig. 1); 
a third line (comprising a right line of 133, Fig. 1) connecting the AC power source (comprising 136, Fig. 1) to the second heater (comprising 136, Fig. 1); 
a second filter (comprising tuning circuit 132, Fig. 1) installed in the third line (comprising a right line of 133, Fig. 1), the second filter comprising a second variable capacitor (para. [0021]); 
a  fourth line (comprising a left line of 133, Fig. 1) directly connecting the AC power source (comprising 136, Fig. 1) to the second heater (comprising 130, Fig. 1)( note: the left lead 133 is considered to be electrically directly connected to the AC power source 136 since there are no parallel connections or breaks in the circuit connecting the right lead 133 to AC power source 136 as understood from Fig. 1); Page 6 of 11Appln. No.: 16/986,444KIP-138US Amendment Dated April 15, 2022 Reply to Final Office Action of February 16, 2022
the AC power source (comprising 126 and/or 136, Fig. 1) configured to provide a first AC signal to the first heater (120, Fig. 1) through the first filter (comprising 122, Fig. 1) and to provide a second AC signal to the second heater (comprising 130, Fig. 1) through the second filter (comprising 132, Fig. 1); and 
a controller (comprising 190, Fig. 1 and 4, para [0026]) configured to adjust at least one of capacitances of the first variable capacitor (comprising 122, Fig. 1) and the second variable capacitor (comprising 132, Fig. 1) (para. [0021], [0023],[0026], [0032],[0034], [0035], [0036]).
Nguyen does not explicitly teach: the chuck is an electrostatic chuck; a lower electrode to which RF power is applied, and the substrate processing apparatus further comprising: a lower power source applying the RF power to the lower electrode ; wherein when the first zone of the substrate has an etch rate higher than that of the second zone of the substrate, the controller decreases the capacitance of the first variable capacitor or increases the capacitance of the second variable capacitor to control the etch rate for each zone, and when the second zone of the substrate has an etch rate higher than that of the first zone of the substrate, the controller increases the capacitance of the first variable capacitor or decreases the capacitance of the second variable capacitor to control the etch rate for each zone.
However, Lee teaches a chuck comprising an electrostatic chuck (210, Fig. 1-3) on which the substrate (W, Fig. 1 and 2) is mounted; wherein the electrostatic chuck (210, Fig. 2 and 3) enables electrostatic clamping of the substrate (paragraph [0041]-[0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chuck of the support unit to comprise an electrostatic chuck in view of teachings of Lee in the apparatus of Nguyen to enable electrostatic clamping/holding for a substrate onto the support unit for secure supporting/holding of the substrate.
Additionally, Lee teaches a lower electrode (comprising body 230, Fig. 3) to which RF (i.e. high frequency) power is applied (paragraph [0062]) and a lower power source (comprising high frequency power source 235a, Fig. 3) applying the RF power to the lower electrode (comprising 230, Fig. 1 and 3) (paragraph [0054], [0062]).
Further, Ito teaches that providing a lower electrode (comprising susceptor 12, Fig. 1) and a lower power source (comprising high frequency power supply 30, Fig. 1) applying RF power to the lower electrode (comprising 12, Fig. 1) can enable drawing ions into the substrate (semiconductor wafer W, Fig. 1) (para. [0040]).
Note: Nguyen (para. [0027]), Lee (para. [0069]) and Ito (para. [0040]) all teach capacitively coupled plasma processing apparatus.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lower electrode and a lower power source in view of teachings of Lee as a known suitable alternative configuration of a capacitively coupled plasma processing apparatus which would enable providing power to a support unit toward a substrate for to enable ions into the substrate during processing (para. [0040]).
Regarding claim 11 limitations “wherein when the first zone of the substrate has an etch rate higher than that of the second zone of the substrate, the controller decreases the capacitance of the first capacitor or increases the capacitance of the second capacitor to control the etch rate for each zone, and when the second zone of the substrate has an etch rate higher than that of the first zone of the substrate, the controller increases the capacitance of the first capacitor or decreases the capacitance of the second capacitor to control the etch rate for each zone” :
Nguyen further teaches that the controller controls the capacitance of the first and second capacitors (comprising tuning circuits 122 and 132, Fig. 1) to enable independently adjusting an impedance which adjust/controls the plasma density proximate to the heater to be controlled and thus control the center-to edge relative uniformity of the plasma density proximate to the substrate support (para. [0021], [0035], [0036]). 
Additionally, Lee teaches the controller adjusting the variable element of the filter (i.e. capacitance of a capacitor) to control the plasma process such as etch uniformity (paragraph [0010]-[0011],[0063]-[0064]).
In other words, the capacitance of the capacitor in a circuit including a heater and AC power supply is a known adjustable parameter (i.e. result-effective variable) in a substrate/plasma processing apparatus which affects the etch rate and substrate processing uniformity.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to control/optimize the capacitance of the first and second capacitor (Nguyen: 122 and 132, Fig. 1) in view of teachings of Nguyen in the apparatus of Nguyen in view of Lee and Ito to optimize the capacitances of the first and second capacitors to enable optimizing the center to edge relative uniformity of the plasma density for optimized plasma processing of the substrate (Nguyen: para. [0021], [0035], [0036]).
Regarding claim 12, Nguyen in view of Lee and Ito teaches all of the limitations of claim 11 as applied above including a first variable capacitor (Nguyen:  122, Fig. 1) and a second variable capacitor (Nguyen: 132, Fig. 1), and a lower electrode (Lee: 230, Fig. 1). Nguyen further teaches at least one of impedances of the first zone corresponding with a center zone and the second zone corresponding with an edge zone of the lower electrode (i.e. modified substrate support 110 including chuck 112, Fig. 1) is adjusted as the at least one of the capacitances of the first variable capacitor and the second variable capacitor is adjusted by the controller (Nguyen: 190, Fig. 1) (para. [0021], [0023],[0026], [0032],[0034], [0035], [0036]; see also Fig. 5 of Nguyen). More specifically, Nguyen teaches that adjusting the capacitance of the capacitor adjusts an impedance (para. [0021]) and that the first and second variable capacitors (comprising 122, 132, Fig. 1) can be adjusted to control effects of any combination of multiple zones heated by multiple resistive heating elements (para. [0023]).
Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered but they are not persuasive as further explained hereunder.
Applicant argues (remarks bottom page 9) regarding independent claim 1, 7 and 11 that Yamazawa fails to disclose, teach or suggest a first line from power supply 156 to heating wire 150 that includes a filter and a second line directly connecting power supply 156 to heating wire.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Yamazawa is no longer cited in the current rejections. Therefore, applicant’s arguments are moot.
Applicant argues (remarks top of page 10) regarding independent claim 1 that Lee fails to disclose, teach or suggest a first line from power source 225a to heating unit 225 that includes a filter, and a second line directly connecting power source 225a to heating unit 225.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Nguyen and Lee as explained in detail in claims rejection above. Nguyen teaches a first line and a second line as recited in independent claim 1, 7, and 11, as explained in detail above in claims rejections. 
In light of the above, independent claims 1, 7 and 11 are rejected.
Additionally, depending claims 3, 9, 12, 16 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716